DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
This action is in response to papers filed 19 November 2021 in which claims 1, 21, 26 were amended, claims 4, 8, 25 were canceled and claims 29-30 were added. The amendments have been thoroughly reviewed and entered. 
This action is further in response to amendments discussed and agreed upon during an interview between the examiner and Julia Dierker on 14 December 2021. 
The rejections in the Office Action dated 20 August 2021 are withdrawn in view of the amendments. 



Election/Restrictions
Claim 1 is directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(b), claims 13, 21-24, 26-28, directed to the process of making or using the allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104. Canceled Claims 14-20, directed to the invention(s) of Group III does not require all the limitations of an allowable product claim, and have NOT been rejoined.
the restriction requirement between groups I, II, IV and V as set forth in the Office action mailed on 23 April 2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


EXAMINER'S AMENDMENT

An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Julia Dierker on 14 December 2021.

The application has been amended as follows: 

	The sensor as defined in claim 1, further comprising a [[A]] labeled nucleotide [[,]] comprising:
a nucleotide; 
a linking molecule attached to a phosphate group of the nucleotide; and 
a switch strand attached to the linking molecule, the switch strand including a strand of nucleotides including bases complementary to at least some of the plurality of nucleotide bases exposed at the gap of the sensor of claim 1.					
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance:
The claims are drawn to a sensor comprising two electrodes separated by a gap and partially double-stranded nucleic acid connected to the electrodes forming a conductive channel.  The nucleic acid has a polymerase immobilized via a tether and an exposed gap in the double strand where nucleotide bases are exposed.  The claimed sensor is illustrated in figure 5.   The prior art teaches nucleic acids bridging electrodes (e.g. see Holzel and Edman cited in Office Action of 29 August 2021) and the prior art teaches a polymerase tethered to an electrode bridging DNA (e.g. see Merriman et al, 2017/0044650 see Fig. 3).
However the prior art does not teach or suggest a bridge comprises a partially double stranded nucleic acid having a gap comprising a plurality of exposed nucleotide bases in the gap and a polymerase tethered to the nucleic acid as required by the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BETTY J FORMAN whose telephone number is (571)272-0741. The examiner can normally be reached Monday-Wednesday 6:30-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached on 571-272-0731. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

BETTY J. FORMAN
Primary Examiner
Art Unit 1634



/BETTY J FORMAN/Primary Examiner, Art Unit 1634